IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30799
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHARLES RAY BLAIR, also known as Ray Blair,
also known as Jay Brown,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 98-CR-30023-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles Ray Blair appeals his conviction and sentence for

conspiracy to possess with intent to distribute cocaine and

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Blair argues that the indictment failed to allege a drug quantity

or a leadership role in the offense in violation of Apprendi v.

New Jersey, 530 U.S. 466 (2000).   He also contends that 21 U.S.C.

§§ 841(a), (b), and 846 are unconstitutional.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30799
                                -2-

     Although Blair’s indictment did not allege a drug quantity

or leadership role, he was not sentenced in excess of the 20-year

statutory maximum under 21 U.S.C. § 841(b)(1)(C).    Consequently,

there was no Apprendi violation.   United States v. Doggett, 230

F.3d 160, 166 (5th Cir. 2000), cert. denied, 531 U.S. 1177

(2001); United States v. Keith, 230 F.3d 784, 787 (5th Cir.

2000), cert. denied, 531 U.S. 1182 (2001).   The constitutionality

of 21 U.S.C. §§ 841(a), (b), and 846 has been upheld by this

court.   See United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), cert. denied, 532 U.S. 1045 (2001).     Accordingly,

Blair’s conviction and sentence are AFFIRMED.